

Exhibit 10.3


MONGODB, INC.
RESTRICTED STOCK AWARD GRANT NOTICE
(2016 EQUITY INCENTIVE PLAN)



MongoDB, Inc. (the “Company”), pursuant to its 2016 Equity Incentive Plan (the
“Plan”), hereby awards to Participant, in consideration of Participant’s
services to the Company, a restricted stock award covering the number of shares
of the Company’s Common Stock set forth below. The restricted stock award and
the shares of Common Stock awarded hereunder are subject to all of the terms,
conditions and restrictions as set forth herein, in the Restricted Stock Award
Agreement and the Plan, all of which are attached hereto and incorporated herein
in their entirety. Capitalized terms not explicitly defined herein but defined
in the Plan or the Restricted Stock Award Agreement will have the same
definitions as in the Plan or the Restricted Stock Award Agreement, as
applicable. If there is any conflict between the terms herein and the Plan, the
terms of the Plan will control.
Participant:        
Date of Grant:        
Number of Shares Subject to Award:        
Consideration:    Participant’s services
Vesting Schedule:
[Fully vested upon date of grant.]



Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Restricted Stock Award Grant
Notice, the Restricted Stock Award Agreement and the Plan. Participant
acknowledges and agrees that this Restricted Stock Award Grant Notice and the
Restricted Stock Award Agreement may not be modified, amended or revised except
as provided therein or in the Plan. Participant further acknowledges that as of
the Date of Grant, this Restricted Stock Award Grant Notice, the Restricted
Stock Award Agreement and the Plan set forth the entire understanding between
Participant and the Company regarding the acquisition of stock pursuant to the
Award and supersede all prior oral and written agreements, promises and/or
representations on that subject with the exception, if applicable, of (i) equity
awards previously granted and delivered to Participant, and (ii) any
compensation recovery policy that is or may be adopted by the Company or is
otherwise required by applicable law.
By accepting this restricted stock award, Participant consents to receive such
documents by electronic delivery and to participate in the Plan through an
on-line or electronic system to the extent established and maintained by the
Company or another third party designated by the Company.
MONGODB, INC.


PARTICIPANT:


By: ___________________________________
 _____________________________________
Signature
Signature
Title: __________________________________
Date: _________________________________
Date: _________________________________
 

ATTACHMENTS:     


Attachment I:
Restricted Stock Award Agreement

Attachment II:
2016 Equity Incentive Plan



 



--------------------------------------------------------------------------------





ATTACHMENT I
RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) and
this Restricted Stock Award Agreement (the “Agreement” and together with the
Grant Notice, the “Award”) and its 2016 Equity Incentive Plan (as amended from
time-to-time, the “Plan”), MongoDB, Inc. (the “Company”) has awarded you, in
exchange for your services to the Company, the number of shares of the Company’s
Common Stock subject to the Award as indicated in the Grant Notice. Capitalized
terms not explicitly defined in this Agreement but defined in the Plan will have
the same definitions as in the Plan. If there is any conflict between the terms
in this Agreement and the Plan, the terms of the Plan will control.
The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows:
1.NUMBER OF SHARES. The number of shares and/or class of securities subject to
your Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan.
2.    SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under
your Award unless the shares of Common Stock underlying the Restricted Stock
Units are either (i) then registered under the Securities Act, or (ii) the
Company has determined that such issuance would be exempt from the registration
requirements of the Securities Act. Your Award must also comply with other
applicable laws and regulations governing the Award, and you will not receive
such Common Stock if the Company determines that such receipt would not be in
material compliance with such laws and regulations.
3.    AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, Officers or Employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.
4.    WITHHOLDING OBLIGATIONS.
(a)    At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize withholding from payroll and any other amounts
payable to you, and otherwise agree to make adequate provision for any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or an Affiliate, if any, which arise in connection
with your Award (the “Withholding Taxes”). The Company may, in its sole
discretion, satisfy all or any portion of the Withholding Taxes obligation
relating to your Award by any of the following means or by a combination of such
means: (i) withholding from any amounts otherwise payable to you by the Company;
(ii) causing you to tender a cash payment; (iii) withholding shares of Common
Stock from the shares of Common Stock issued or otherwise issuable to you in
connection with the Award with a Fair Market Value equal to the amount of such
Withholding Taxes or (iv) permitting or requiring you to enter into a “same day
sale” commitment, if applicable, with a broker-dealer that is a member of the
Financial Industry Regulatory Authority (a “FINRA Dealer”) whereby you
irrevocably elect to sell a portion of the shares subject to your Award to
satisfy the Withholding Taxes and whereby the FINRA Dealer irrevocably commits
to forward the proceeds necessary to satisfy the Withholding Taxes directly to
the Company and/or its Affiliates; provided, however, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure will be subject to
the express prior approval of the Company’s Compensation Committee.


 



--------------------------------------------------------------------------------




(b)    Unless the tax withholding obligations of the Company and any Affiliate
are satisfied, the Company will have no obligation to issue a certificate for
such shares, delivery of such shares and/or release such shares from any escrow
(as applicable) provided for in this Agreement.
(c)    Depending on the withholding method, the Company and/or an Affiliate may
withhold or account for Withholding Taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Common Stock
equivalent. In the event it is determined after the delivery of Common Stock to
you that the amount of the Company’s withholding obligation was greater than the
amount withheld by the Company, you agree to indemnify and hold the Company
harmless from any failure by the Company to withhold the proper amount.
5.    TAX CONSEQUENCES. The Company has no duty or obligation to minimize the
tax consequences to you of this Award and shall not be liable to you for any
adverse tax consequences to you arising in connection with this Award. You are
hereby advised to consult with your own personal tax, financial and/or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so. You understand that you (and not the Company) shall be
responsible for your own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement. You agree to
review with your own tax advisors the federal, state, local and foreign tax
consequences of this investment and the transactions contemplated by this
Agreement. You will rely solely on such advisors and not on any statements or
representations of the Company or any of its agents. You understand that Section
83 of the Code taxes as ordinary income to you the fair market value of the
shares of Common Stock issued to you pursuant to the Award as of the date of
grant.
6.    MARKET STAND-OFF AGREEMENT. By accepting your Award, you agree that you
will not sell, dispose of, transfer, make any short sale of, grant any option
for the purchase of, or enter into any hedging or similar transaction with the
same economic effect as a sale with respect to any shares of Common Stock or
other securities of the Company held by you, for a period of one hundred eighty
(180) days following the effective date of a registration statement of the
Company filed under the Securities Act or such longer period as the underwriters
or the Company will request to facilitate compliance with FINRA Rule 2241 or any
successor or similar rules or regulation (the “Lock-Up Period”). You further
agree to execute and deliver such other agreements as may be reasonably
requested by the Company or the underwriters that are consistent with the
foregoing or that are necessary to give further effect thereto. In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to your shares of Common Stock until the end of such
period. You also agree that any transferee of any shares of Common Stock (or
other securities) of the Company held by you will be bound by this Section 6.
The underwriters of the Company’s stock are intended third party beneficiaries
of this Section 6 and will have the right, power and authority to enforce the
provisions hereof as though they were a party hereto.
7.    NOTICES. Any notices provided for in your Award or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to you, five (5)
days after deposit in the U.S. mail, postage prepaid, addressed to you at the
last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this Award, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.


 



--------------------------------------------------------------------------------




8.    GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of
the Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. In the
event of any conflict between the provisions of your Award and those of the
Plan, the provisions of the Plan will control. In addition, your Award (and any
compensation paid or shares issued under your Award) is subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.
9.    OTHER DOCUMENTS. You hereby acknowledge receipt of and the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act, which includes the Plan prospectus. In
addition, you acknowledge receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.
10.    EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of this Award will not
be included as compensation, earnings, salaries, or other similar terms used
when calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.
11.    SEVERABILITY. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Award or the
Plan not declared to be unlawful or invalid. Any Section of this Agreement (or
part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
12.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of stock. You are hereby advised to consult with your own personal tax, legal
and financial advisors regarding your participation in the Plan before taking
any action related to the Plan.
13.    ELECTRONIC DELIVERY AND ACCEPTANCE. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. You hereby consent to receive
such documents by electronic delivery and agree to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company and that such online or
electronic participation shall have the same force and effect as documentation
executed in written form.
14.    CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement will be governed by the law of the State of Delaware without regard to
that state’s conflict of laws rules.
15.    MISCELLANEOUS.
(a)    The rights and obligations of the Company under your Award are
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder will inure to the benefit of, and be
enforceable by the Company’s successors and assigns. Your rights and obligations


 



--------------------------------------------------------------------------------




under your Award may only be assigned with the prior written consent of the
Company and subject to the terms and conditions of this Agreement and the Plan.
(b)    You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.
(c)    You acknowledge and agree that you have reviewed your Award in its
entirety, have had an opportunity to obtain the advice of counsel prior to
executing and accepting your Award and fully understand all provisions of your
Award.
(d)    This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    All obligations of the Company under the Plan and this Agreement will be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and assets of the
Company.
*    *    *
This Restricted Stock Award Agreement will be deemed to be signed by the Company
and Participant upon the signing or electronic acceptance by Participant of the
Restricted Stock Award Grant Notice to which it is attached.


 



--------------------------------------------------------------------------------




ATTACHMENT II
2016 EQUITY INCENTIVE PLAN




 



--------------------------------------------------------------------------------






MONGODB, INC.
2016 EQUITY INCENTIVE PLAN
ADOPTED BY THE BOARD OF DIRECTORS: DECEMBER 7, 2016
APPROVED BY THE STOCKHOLDERS: JANUARY 27, 2017
AMENDED AND RESTATED BY THE BOARD OF DIRECTORS: OCTOBER 4, 2017
APPROVED BY THE STOCKHOLDERS: OCTOBER 5, 2017
EFFECTIVE DATE OF AMENDMENT AND RESTATEMENT: OCTOBER 18, 2017
1.
GENERAL.

(a)    Successor to and Continuation of Prior Plan.
(i)    The Restated Plan is intended as the successor to and continuation of the
MongoDB, Inc. (f/k/a 10Gen, Inc.) 2008 Stock Incentive Plan, as amended (the
“Prior Plan”). From and after 12:01 a.m. Pacific time on the Effective Date, no
additional stock awards will be granted under the Prior Plan. All Awards granted
on or after 12:01 a.m. Pacific Time on the Effective Date will be granted under
this Restated Plan. All stock awards granted under the Prior Plan remain subject
to the terms of the Prior Plan.
(ii)    From and after 12:01 a.m. Pacific time on the Effective Date, a number
of shares of Common Stock equal to the total number of shares of Class A Common
Stock subject, at such time, to outstanding stock awards granted under the Prior
Plan that (A) expire or terminate for any reason prior to exercise or
settlement; (B) are forfeited or reacquired because of the failure to meet a
contingency or condition required to vest such shares or are repurchased at the
original issuance price; or (C) are otherwise reacquired or withheld (or not
issued) to satisfy the purchase or exercise price or tax withholding obligation
in connection with an award (the “Returning Shares”) will immediately be added
to the Share Reserve (as further described in Section 3(a) below) as and when
such shares become Returning Shares (up to the maximum number set forth in
Section 3(a)), and become available for issuance pursuant to Stock Awards
granted hereunder.
(b)    Eligible Award Recipients. Employees, Directors and Consultants are
eligible to receive Awards under the terms of the Restated Plan.
(c)    Available Awards. The Restated Plan provides for the grant of the
following types of Awards: (i) Incentive Stock Options, (ii) Nonstatutory Stock
Options, (iii) Stock Appreciation Rights, (iv) Restricted Stock Awards, (v)
Restricted Stock Unit Awards, (vi) Performance Stock Awards, (vii) Performance
Cash Awards, and (viii) Other Stock Awards.
(d)    Purpose. The Restated Plan, through the granting of Awards, is intended
to help the Company secure and retain the services of eligible award recipients,
provide incentives for such persons to exert maximum efforts for the success of
the Company and any Affiliate and provide a means by which the eligible
recipients may benefit from increases in value of the Common Stock.
2.    ADMINISTRATION.
(a)    Administration by Board. The Board will administer the Restated Plan. The
Board may delegate administration of the Restated Plan to a Committee or
Committees, as provided in Section 2(c).


 



--------------------------------------------------------------------------------




(b)    Powers of Board. The Board will have the power, subject to, and within
the limitations of, the express provisions of the Restated Plan:
(i)    To determine (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a person will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.
(ii)    To construe and interpret the Restated Plan and Awards granted under it,
and to establish, amend and revoke rules and regulations for administration of
the Restated Plan and Awards. The Board, in the exercise of these powers, may
correct any defect, omission or inconsistency in the Restated Plan or in any
Award Agreement or in the written terms of a Performance Cash Award, in a manner
and to the extent it will deem necessary or expedient to make the Restated Plan
or Award fully effective.
(iii)    To settle all controversies regarding the Restated Plan and Awards
granted under it.
(iv)    To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or the time at which cash or shares of Common Stock may be
issued).
(v)    To suspend or terminate the Restated Plan at any time. Except as
otherwise provided in the Restated Plan or an Award Agreement, suspension or
termination of the Restated Plan will not impair a Participant’s rights under
the Participant’s then-outstanding Award without the Participant’s written
consent except as provided in subsection (viii) below.
(vi)    To amend the Restated Plan in any respect the Board deems necessary or
advisable, including, without limitation, by adopting amendments relating to
Incentive Stock Options and certain nonqualified deferred compensation under
Section 409A of the Code and/or bringing the Restated Plan or Awards granted
under the Restated Plan into compliance with the requirements for Incentive
Stock Options or ensuring that they are exempt from or compliant with the
requirements for nonqualified deferred compensation under Section 409A of the
Code, subject to the limitations, if any, of applicable law. If required by
applicable law or listing requirements, and except as provided in Section 9(a)
relating to Capitalization Adjustments, the Company will seek stockholder
approval of any amendment of the Restated Plan that (A) materially increases the
number of shares of Common Stock available for issuance under the Restated Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Restated Plan, (C) materially increases the benefits accruing to
Participants under the Restated Plan, (D) materially reduces the price at which
shares of Common Stock may be issued or purchased under the Restated Plan,
(E) materially extends the term of the Restated Plan, or (F) materially expands
the types of Awards available for issuance under the Restated Plan. Except as
otherwise provided in the Restated Plan (including subsection (viii) below) or
an Award Agreement, no amendment of the Restated Plan will materially impair a
Participant’s rights under an outstanding Award without the Participant’s
written consent.
(vii)    To submit any amendment to the Restated Plan for stockholder approval,
including, but not limited to, amendments to the Restated Plan intended to
satisfy the requirements of (A) Section 162(m) of the Code regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to Covered Employees, (B) Section 422 of the
Code regarding Incentive Stock Options, or (C) Rule 16b-3.


 



--------------------------------------------------------------------------------




(viii)    To approve forms of Award Agreements for use under the Restated Plan
and to amend the terms of any one or more Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Restated
Plan that are not subject to Board discretion; provided however, that a
Participant’s rights under any Award will not be impaired by any such amendment
unless (A) the Company requests the consent of the affected Participant, and
(B) such Participant consents in writing. Notwithstanding the foregoing, (1) a
Participant’s rights will not be deemed to have been impaired by any such
amendment if the Board, in its sole discretion, determines that the amendment,
taken as a whole, does not materially impair the Participant’s rights, and (2)
subject to the limitations of applicable law, if any, the Board may amend the
terms of any one or more Awards without the affected Participant’s consent
(A) to maintain the qualified status of the Award as an Incentive Stock Option
under Section 422 of the Code; (B) to change the terms of an Incentive Stock
Option, if such change results in impairment of the Award solely because it
impairs the qualified status of the Award as an Incentive Stock Option under
Section 422 of the Code; (C) to clarify the manner of exemption from, or to
bring the Award into compliance with, Section 409A of the Code; or (D) to comply
with other applicable laws or listing requirements.
(ix)    Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Restated Plan and/or Award
Agreements.
(x)    To adopt such rules, procedures and sub-plans as are necessary or
appropriate to permit participation in the Restated Plan by Employees, Directors
or Consultants who are foreign nationals or employed outside the United States
(provided that Board approval will not be necessary for immaterial modifications
to the Restated Plan or any Award Agreement that are made to ensure or
facilitate compliance with the laws or regulations of the relevant foreign
jurisdiction).
(xi)    To effect, with the consent of any adversely affected Participant, (A)
the reduction of the exercise, purchase or strike price of any outstanding Stock
Award; (B) the cancellation of any outstanding Stock Award and the grant in
substitution therefor of a new (1) Option or SAR, (2) Restricted Stock Award,
(3) Restricted Stock Unit Award, (4) Other Stock Award, (5) cash and/or (6)
other valuable consideration determined by the Board, in its sole discretion,
with any such substituted award (x) covering the same or a different number of
shares of Common Stock as the cancelled Stock Award and (y) granted under the
Restated Plan or another equity or compensatory plan of the Company; or (C) any
other action that is treated as a repricing under generally accepted accounting
principles.
(c)    Delegation to Committee.
(i)    General. The Board may delegate some or all of the administration of the
Restated Plan to a Committee or Committees. If administration of the Restated
Plan is delegated to a Committee, the Committee will have, in connection with
the administration of the Restated Plan, the powers theretofore possessed by the
Board that have been delegated to the Committee, including the power to delegate
to a subcommittee of the Committee any of the administrative powers the
Committee is authorized to exercise (and references in this Restated Plan to the
Board will thereafter be to the Committee or subcommittee, as applicable). Any
delegation of administrative powers will be reflected in resolutions, not
inconsistent with the provisions of the Restated Plan, adopted from time to time
by the Board or Committee (as applicable). The Board may retain the authority to
concurrently administer the Restated Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.


 



--------------------------------------------------------------------------------




(ii)    Section 162(m) and Rule 16b-3 Compliance. The Committee may consist
solely of two or more Outside Directors, in accordance with Section 162(m) of
the Code, or solely of two or more Non-Employee Directors, in accordance with
Rule 16b-3.
(d)    Delegation to an Officer. The Board may delegate to one (1) or more
Officers the authority to do one or both of the following: (i) designate
Employees who are not Officers or Directors to be recipients of Options and SARs
(and, to the extent permitted by applicable law, other Stock Awards) and, to the
extent permitted by applicable law, the terms of such Stock Awards, and (ii)
determine the number of shares of Common Stock to be subject to such Stock
Awards granted to such Employees; provided, however, that the Board resolutions
regarding such delegation will specify the total number of shares of Common
Stock that may be subject to the Stock Awards granted by such Officer and that
such Officer may not grant a Stock Award to himself or herself. Any such Stock
Awards will be granted on the form of Stock Award Agreement most recently
approved for use by the Committee or the Board, unless otherwise provided in the
resolutions approving the delegation authority. The Board may not delegate
authority to an Officer who is acting solely in the capacity of an Officer (and
not also as a Director) to determine the Fair Market Value pursuant to
Section 13(s)(iii) below.
(e)    Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
3.    SHARES SUBJECT TO THE RESTATED PLAN.
(a)    Share Reserve.
(i)    Subject to Section 9(a) relating to Capitalization Adjustments and
subsection (ii) below regarding the annual increase, the aggregate number of
shares of Common Stock that may be issued pursuant to Stock Awards from and
after the Effective Date will not exceed 17,436,415 shares, which number is the
sum of (A) 7,922,195 shares, and (B) the Returning Shares, if any, which become
available for grant under this Restated Plan from time to time, in an aggregate
amount not to exceed 9,514,220 (such aggregate number of shares described in (A)
and (B) above, ( the “Share Reserve”).
(ii)    The Share Reserve will automatically increase on the first day of each
fiscal year, for a period of not more than ten years, commencing on February 1
in the calendar year following the calendar year in which the Restatement Date
occurs and ending on and including February 1, 2027, in an amount equal to 5% of
the total number of shares of Capital Stock outstanding on the last day of the
fiscal year prior to the date of such automatic increase. Notwithstanding the
foregoing, the Board may act prior to the first day of a given fiscal year to
provide that there will be no increase in the Share Reserve for such year or
that the increase in the Share Reserve for such year will be a lesser number of
shares of Common Stock than would otherwise occur pursuant to the preceding
sentence.
(iii)    For clarity, the Share Reserve in this Section 3(a) is a limitation on
the number of shares of Common Stock that may be issued pursuant to the Restated
Plan. Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a).
(iv)    Shares may be issued under the terms of the Restated Plan in connection
with a merger or acquisition as permitted by NASDAQ Listing Rule 5635(c), or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Restated Plan.


 



--------------------------------------------------------------------------------




(b)    Reversion of Shares to the Share Reserve. If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Restated Plan. If any shares
of Common Stock issued pursuant to a Stock Award are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required to vest such shares in the Participant, then the shares that
are forfeited or repurchased will revert to and again become available for
issuance under the Restated Plan. Any shares reacquired by the Company in
satisfaction of tax withholding obligations on a Stock Award or as consideration
for the exercise or purchase price of a Stock Award will again become available
for issuance under the Restated Plan.
(c)    Incentive Stock Option Limit. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be three (3) times the Share Reserve.
(d)    Section 162(m) Limitations. Subject to the provisions of Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limitations will apply.
(i)    A maximum of 2,250,000 shares of Common Stock subject to Options, SARs
and Other Stock Awards whose value is determined by reference to an increase
over an exercise or strike price of at least one hundred percent (100%) of the
Fair Market Value on the date any such Stock Award is granted may be granted to
any Participant during any one calendar year. Notwithstanding the foregoing, if
any additional Options, SARs or Other Stock Awards whose value is determined by
reference to an increase over an exercise or strike price of at least one
hundred percent (100%) of the Fair Market Value on the date the Stock Award are
granted to any Participant during any fiscal year, compensation attributable to
the exercise of such additional Stock Awards will not satisfy the requirements
to be considered “qualified performance-based compensation” under Section 162(m)
of the Code unless such additional Stock Award is approved by the Company’s
stockholders.
(ii)    A maximum of 2,250,000 shares of Common Stock subject to Performance
Stock Awards may be granted to any one Participant during any one calendar year
(whether the grant, vesting or exercise is contingent upon the attainment during
the Performance Period of the Performance Goals).
(iii)    A maximum of $3,000,000 may be granted as a Performance Cash Award to
any one Participant during any one calendar year.
(e)    Limitation on Grants to Non-Employee Directors. The maximum number of
shares of Common Stock subject to Stock Awards granted under the Restated Plan
or otherwise during any one fiscal year to any Non-Employee Director, taken
together with any cash fees paid by the Company to such Non-Employee Director
during such fiscal year for service on the Board, will not exceed $1,000,000 in
total value (calculating the value of any such Stock Awards based on the grant
date fair value of such Stock Awards for financial reporting purposes).
(f)    Source of Shares. The stock issuable under the Restated Plan will be
shares of authorized but unissued or reacquired Common Stock, including shares
repurchased by the Company on the open market or otherwise.


 



--------------------------------------------------------------------------------




4.    ELIGIBILITY FOR STOCK AWARDS.
(a)    Eligibility for Specific Stock Awards. Incentive Stock Options may be
granted only to employees of the Company or a “parent corporation” or
“subsidiary corporation” thereof (as such terms are defined in Sections 424(e)
and 424(f) of the Code). Stock Awards other than Incentive Stock Options may be
granted to Employees, Directors and Consultants; provided, however, that Stock
Awards may not be granted to Employees, Directors and Consultants who are
providing Continuous Service only to any “parent” of the Company, as such term
is defined in Rule 405, unless (i) the stock underlying such Stock Awards is
treated as “service recipient stock” under Section 409A of the Code (for
example, because the Stock Awards are granted pursuant to a corporate
transaction such as a spin off transaction), or (ii) the Company, in
consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or alternatively comply with the distribution requirements
of Section 409A of the Code.
(b)    Ten Percent Stockholders. A Ten Percent Stockholder will not be granted
an Incentive Stock Option unless the exercise price of such Option is at least
one hundred ten percent (110%) of the Fair Market Value on the date of grant and
the Option is not exercisable after the expiration of five (5) years from the
date of grant.
5.    PROVISIONS RELATING TO OPTIONS AND STOCK APPRECIATION RIGHTS.
Each Option or SAR will be in such form and will contain such terms and
conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The provisions of separate Options or SARs need not
be identical; provided, however, that each Stock Award Agreement will conform to
(through incorporation of provisions hereof by reference in the applicable Stock
Award Agreement or otherwise) the substance of each of the following provisions:
(a)    Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of
ten (10) years from the date of its grant or such shorter period specified in
the Stock Award Agreement.
(b)    Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date the Stock Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than one hundred percent (100%) of the Fair Market Value
of the Common Stock subject to the Stock Award if such Stock Award is granted
pursuant to an assumption of or substitution for another option or stock
appreciation right pursuant to a corporate transaction and in a manner
consistent with the provisions of Section 409A of the Code and, if applicable,
Section 424(a) of the Code. Each SAR will be denominated in shares of Common
Stock equivalents.
(c)    Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or otherwise


 



--------------------------------------------------------------------------------




restrict the ability to use certain methods) and to grant Options that require
the consent of the Company to use a particular method of payment. The permitted
methods of payment are as follows:
(i)    by cash, check, bank draft, wire transfer, or money order payable to the
Company;
(ii)    pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)    by delivery to the Company (either by actual delivery or attestation)
of shares of Common Stock;
(iv)    if an Option is a Nonstatutory Stock Option, by a “net exercise”
arrangement pursuant to which the Company will reduce the number of shares of
Common Stock issuable upon exercise by the largest whole number of shares with a
Fair Market Value that does not exceed the aggregate exercise price; provided,
however, that the Company will accept a cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued. Shares of Common Stock will no longer be subject to an Option and will
not be exercisable thereafter to the extent that (A) shares issuable upon
exercise are used to pay the exercise price pursuant to the “net exercise,” (B)
shares are delivered to the Participant as a result of such exercise, and (C)
shares are withheld to satisfy tax withholding obligations; or
(v)    in any other form of legal consideration that may be acceptable to the
Board and specified in the applicable Stock Award Agreement.
(d)    Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Stock Appreciation Right Agreement evidencing such
SAR. The appreciation distribution payable on the exercise of a SAR will be not
greater than an amount equal to the excess of (A) the aggregate Fair Market
Value (on the date of the exercise of the SAR) of a number of shares of Common
Stock equal to the number of Common Stock equivalents in which the Participant
is vested under such SAR, and with respect to which the Participant is
exercising the SAR on such date, over (B) the aggregate strike price of the
number of Common Stock equivalents with respect to which the Participant is
exercising the SAR on such date. The appreciation distribution may be paid in
Common Stock, in cash, in any combination of the two or in any other form of
consideration, as determined by the Board and contained in the Stock
Appreciation Right Agreement evidencing such SAR.
(e)    Transferability of Options and SARs. The Board may, in its sole
discretion, impose such limitations on the transferability of Options and SARs
as the Board will determine. In the absence of such a determination by the Board
to the contrary, the following restrictions on the transferability of Options
and SARs will apply:
(i)    Restrictions on Transfer. An Option or SAR will not be transferable
except by will or by the laws of descent and distribution (or pursuant to
subsections (ii) and (iii) below), and will be exercisable during the lifetime
of the Participant only by the Participant. The Board may permit transfer of the
Option or SAR in a manner that is not prohibited by applicable tax and
securities laws. Except as explicitly provided in the Restated Plan, neither an
Option nor a SAR may be transferred for consideration.


 



--------------------------------------------------------------------------------




(ii)    Domestic Relations Orders. Subject to the approval of the Board or a
duly authorized Officer, an Option or SAR may be transferred pursuant to the
terms of a domestic relations order, official marital settlement agreement or
other divorce or separation instrument as permitted by Treasury Regulation
Section 1.421-1(b)(2) or comparable local law. If an Option is an Incentive
Stock Option, such Option may be deemed to be a Nonstatutory Stock Option as a
result of such transfer.
(iii)    Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.
(f)    Vesting Generally. The total number of shares of Common Stock subject to
an Option or SAR may vest and become exercisable in periodic installments that
may or may not be equal. The Option or SAR may be subject to such other terms
and conditions on the time or times when it may or may not be exercised (which
may be based on the satisfaction of performance goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.
(g)    Termination of Continuous Service. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if a Participant’s Continuous Service terminates (other than for
Cause and other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option or SAR (to the extent that the
Participant was entitled to exercise such Stock Award as of the date of
termination of Continuous Service) within the period of time ending on the
earlier of (i) the date three (3) months following the termination of the
Participant’s Continuous Service (or such longer or shorter period specified in
the applicable Stock Award Agreement, which period will not be less than
thirty (30) days if necessary to comply with applicable laws unless such
termination is for Cause) and (ii) the expiration of the term of the Option or
SAR as set forth in the Stock Award Agreement. If, after termination of
Continuous Service, the Participant does not exercise his or her Option or SAR
within the applicable time frame, the Option or SAR (as applicable) will
terminate.
(h)    Extension of Termination Date. Except as otherwise provided in the
applicable Stock Award Agreement or other agreement between the Participant and
the Company, if the exercise of an Option or SAR following the termination of
the Participant’s Continuous Service (other than for Cause and other than upon
the Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post termination exercise period after the
termination of the Participant’s Continuous Service during which the exercise of
the Option or SAR would not be in violation of such registration requirements,
or (ii) the expiration of the term of the Option or SAR as set forth in the
applicable Stock Award Agreement. In addition, unless otherwise provided in a
Participant’s Stock Award Agreement, if the sale of any Common Stock received
upon exercise of an Option or SAR following the termination of the Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a period of months (that


 



--------------------------------------------------------------------------------




need not be consecutive) equal to the applicable post-termination exercise
period after the termination of the Participant’s Continuous Service during
which the sale of the Common Stock received upon exercise of the Option or SAR
would not be in violation of the Company’s insider trading policy, or (ii) the
expiration of the term of the Option or SAR as set forth in the applicable Stock
Award Agreement.
(i)    Disability of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, if a Participant’s Continuous Service terminates as a result of the
Participant’s Disability, the Participant may exercise his or her Option or SAR
(to the extent that the Participant was entitled to exercise such Option or SAR
as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Stock Award Agreement), and (ii) the expiration of the
term of the Option or SAR as set forth in the Stock Award Agreement. If, after
termination of Continuous Service, the Participant does not exercise his or her
Option or SAR within the applicable time frame, the Option or SAR (as
applicable) will terminate.
(j)    Death of Participant. Except as otherwise provided in the applicable
Stock Award Agreement or other agreement between the Participant and the
Company, if (i) a Participant’s Continuous Service terminates as a result of the
Participant’s death, or (ii) the Participant dies within the period (if any)
specified in the Stock Award Agreement for exercisability after the termination
of the Participant’s Continuous Service (for a reason other than death), then
the Option or SAR may be exercised (to the extent the Participant was entitled
to exercise such Option or SAR as of the date of death) by the Participant’s
estate, by a person who acquired the right to exercise the Option or SAR by
bequest or inheritance or by a person designated to exercise the Option or SAR
upon the Participant’s death, but only within the period ending on the earlier
of (i) the date twelve (12) months following the date of death (or such longer
or shorter period specified in the Stock Award Agreement), and (ii) the
expiration of the term of such Option or SAR as set forth in the Stock Award
Agreement. If, after the Participant’s death, the Option or SAR is not exercised
within the applicable time frame, the Option or SAR (as applicable) will
terminate.
(k)    Termination for Cause. Except as explicitly provided otherwise in a
Participant’s Stock Award Agreement or other individual written agreement
between the Company or any Affiliate and the Participant, if a Participant’s
Continuous Service is terminated for Cause, the Option or SAR will terminate
immediately upon such Participant’s termination of Continuous Service, and the
Participant will be prohibited from exercising his or her Option or SAR from and
after the time of such termination of Continuous Service.
(l)    Non-Exempt Employees. If an Option or SAR is granted to an Employee who
is a non-exempt employee for purposes of the U.S. Fair Labor Standards Act of
1938, as amended, the Option or SAR will not be first exercisable for any shares
of Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Stock Award may vest prior to such date). Consistent
with the provisions of the U.S. Worker Economic Opportunity Act, (i) if such
non-exempt Employee dies or suffers a Disability, (ii) upon a Corporate
Transaction in which such Option or SAR is not assumed, continued, or
substituted, (iii) upon a Change in Control, or (iv) upon the Participant’s
retirement (as such term may be defined in the Participant’s Stock Award
Agreement, in another agreement between the Participant and the Company, or, if
no such definition, in accordance with the Company's then current employment
policies and guidelines), the vested portion of any Options and SARs may be
exercised earlier than six (6) months following the date of grant. The foregoing
provision is intended to operate so that any income derived by a non-exempt
employee in connection with the exercise or vesting of an Option or SAR will be
exempt from his or her regular rate of pay. To the extent permitted and/or
required for compliance with the Worker Economic Opportunity Act to ensure that
any income derived by a non-exempt employee in connection with the exercise,


 



--------------------------------------------------------------------------------




vesting or issuance of any shares under any other Stock Award will be exempt
from the employee’s regular rate of pay, the provisions of this Section 5(l)
will apply to all Stock Awards and are hereby incorporated by reference into
such Stock Award Agreements.
(m)    Early Exercise of Options. An Option may include a provision whereby the
Optionholder may elect at any time before the Optionholder’s Continuous Service
terminates to exercise the Option as to any part or all of the shares of Common
Stock subject to the Option prior to the full vesting of the Option. Any
unvested shares of Common Stock so purchased may be subject to a repurchase
right in favor of the Company or to any other restriction the Board determines
to be appropriate.
6.    PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS AND SARS.
(a)    Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be
(i) held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse; or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of Restricted Stock Award
Agreements may change from time to time, and the terms and conditions of
separate Restricted Stock Award Agreements need not be identical. Each
Restricted Stock Award Agreement will conform to (through incorporation of the
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(i)    Consideration. A Restricted Stock Award may be awarded in consideration
for (A) cash, check, bank draft or money order payable to the Company, (B) past
services to the Company or an Affiliate, or (C) any other form of legal
consideration (including future services) that may be acceptable to the Board,
in its sole discretion, and permissible under applicable law.
(ii)    Vesting. Shares of Common Stock awarded under the Restricted Stock Award
Agreement may be subject to forfeiture to the Company in accordance with a
vesting schedule to be determined by the Board.
(iii)    Termination of Participant’s Continuous Service. If a Participant’s
Continuous Service terminates, the Company may receive through a forfeiture
condition or a repurchase right, any or all of the shares of Common Stock held
by the Participant that have not vested as of the date of termination of
Continuous Service under the terms of the Restricted Stock Award Agreement.
(iv)    Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Award Agreement will be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Award
Agreement, as the Board will determine in its sole discretion, so long as Common
Stock awarded under the Restricted Stock Award Agreement remains subject to the
terms of the Restricted Stock Award Agreement.
(v)    Dividends. A Restricted Stock Award Agreement may provide that any
dividends paid on Restricted Stock will be subject to the same vesting and
forfeiture restrictions as apply to the shares subject to the Restricted Stock
Award to which they relate.
(b)    Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement
will be in such form and will contain such terms and conditions as the Board
deems appropriate. The terms and


 



--------------------------------------------------------------------------------




conditions of Restricted Stock Unit Award Agreements may change from time to
time, and the terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical. Each Restricted Stock Unit Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the Restricted Stock Unit Award Agreement or otherwise) the substance of each of
the following provisions:
(i)    Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii)    Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)    Payment. A Restricted Stock Unit Award may be settled by the delivery
of shares of Common Stock, their cash equivalent, any combination thereof or in
any other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)    Additional Restrictions. At the time of the grant of a Restricted Stock
Unit Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to a Restricted Stock Unit Award to a time after the vesting
of such Restricted Stock Unit Award.
(v)    Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(vi)    Termination of Participant’s Continuous Service. Except as otherwise
provided in the applicable Restricted Stock Unit Award Agreement, such portion
of the Restricted Stock Unit Award that has not vested will be forfeited upon
the Participant’s termination of Continuous Service.
(c)    Performance Awards.
(i)    Performance Stock Awards. A Performance Stock Award is a Stock Award that
is payable (including that may be granted, vest or be exercised) contingent upon
the attainment during a Performance Period of certain Performance Goals. A
Performance Stock Award may, but need not, require the Participant’s completion
of a specified period of Continuous Service. The length of any Performance
Period, the Performance Goals to be achieved during the Performance Period, and
the measure of whether and to what degree such Performance Goals have been
attained will be conclusively determined by the Committee (or, if not required
for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. In addition, to the extent permitted by applicable law and the
applicable Award Agreement, the Board may determine that cash may be used in
payment of Performance Stock Awards.


 



--------------------------------------------------------------------------------




(ii)    Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii)) that is
payable contingent upon the attainment during a Performance Period of certain
Performance Goals. A Performance Cash Award may also require the Participant’s
completion of a specified period of Continuous Service. The length of any
Performance Period, the Performance Goals to be achieved during the Performance
Period, and the measure of whether and to what degree such Performance Goals
have been attained will be conclusively determined by the Committee (or, if not
required for compliance with Section 162(m) of the Code, the Board), in its sole
discretion. The Board may specify the form of payment of Performance Cash
Awards, which may be cash or other property, or may provide for a Participant to
have the option for his or her Performance Cash Award, or such portion thereof
as the Board may specify, to be paid in whole or in part in cash or other
property.
(iii)    Board Discretion. The Board retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
Performance Goals and to define the manner of calculating the Performance
Criteria it selects to use for a Performance Period. Partial achievement of the
specified criteria may result in the payment or vesting corresponding to the
degree of achievement as specified in the Stock Award Agreement or the written
terms of a Performance Cash Award.
(iv)    Section 162(m) Compliance. Unless otherwise permitted in compliance with
the requirements of Section 162(m) of the Code with respect to an Award intended
to qualify as “performance-based compensation” thereunder, the Committee will
establish the Performance Goals applicable to, and the formula for calculating
the amount payable under, the Award no later than the earlier of (A) the date
ninety (90) days after the commencement of the applicable Performance Period,
and (B) the date on which twenty-five percent (25%) of the Performance Period
has elapsed, and in any event at a time when the achievement of the applicable
Performance Goals remains substantially uncertain. Prior to the payment of any
compensation under an Award intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee will certify the
extent to which any Performance Goals and any other material terms under such
Award have been satisfied (other than in cases where such Performance Goals
relate solely to the increase in the value of the Common Stock). Notwithstanding
satisfaction of, or completion of any Performance Goals, the number of shares of
Common Stock subject to Options, cash or other benefits granted, issued,
retainable and/or vested under an Award on account of satisfaction of such
Performance Goals may be reduced by the Committee on the basis of such further
considerations as the Committee, in its sole discretion, will determine.
(d)    Other Stock Awards. Other forms of Stock Awards valued in whole or in
part by reference to, or otherwise based on, Common Stock, including the
appreciation in value thereof (e.g., options or stock rights with an exercise
price or strike price less than one hundred percent (100%) of the Fair Market
Value of the Common Stock at the time of grant) may be granted either alone or
in addition to Stock Awards provided for under Section 5 and the preceding
provisions of this Section 6. Subject to the provisions of the Restated Plan,
the Board will have sole and complete authority to determine the persons to whom
and the time or times at which such Other Stock Awards will be granted, the
number of shares of Common Stock (or the cash equivalent thereof) to be granted
pursuant to such Other Stock Awards and all other terms and conditions of such
Other Stock Awards.
7.    COVENANTS OF THE COMPANY.
(a)    Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.


 



--------------------------------------------------------------------------------




(b)    Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Restated Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise or vesting of the Stock Awards; provided, however,
that this undertaking will not require the Company to register under the
Securities Act or other applicable law, the Restated Plan, any Stock Award or
any Common Stock issued or issuable pursuant to any such Stock Award. If, after
reasonable efforts and at a reasonable cost, the Company is unable to obtain
from any such regulatory commission or agency the authority that counsel for the
Company deems necessary for the lawful issuance and sale of Common Stock under
the Restated Plan, the Company will be relieved from any liability for failure
to issue and sell Common Stock upon exercise of such Stock Awards unless and
until such authority is obtained. A Participant will not be eligible for the
grant of a Stock Award or the subsequent issuance of cash or Common Stock
pursuant to the Stock Award if such grant or issuance would be in violation of
any applicable securities law.
(c)    No Obligation to Notify or Minimize Taxes. The Company will have no duty
or obligation to any Participant to advise such holder as to the time or manner
or tax treatment of exercising such Stock Award. Furthermore, the Company will
have no duty or obligation to warn or otherwise advise such holder of a pending
termination or expiration of an Award or a possible period in which the Award
may not be exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.
8.    MISCELLANEOUS.
(a)    Use of Proceeds from Sales of Common Stock. Proceeds from the sale of
shares of Common Stock pursuant to Awards will constitute general funds of the
Company.
(b)    Corporate Action Constituting Grant of Stock Awards. Corporate action
constituting a grant by the Company of a Stock Award to any Participant will be
deemed completed as of the date of such corporate action, unless otherwise
determined by the Board, regardless of when the instrument, certificate, or
letter evidencing the Stock Award is communicated to, or actually received or
accepted by, the Participant. In the event that the corporate records (e.g.,
Board consents, resolutions or minutes) documenting the corporate action
constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement as a
result of a clerical error in the papering of the Award Agreement, the corporate
records will control and the Participant will have no legally binding right to
the incorrect term in the Award Agreement.
(c)    Stockholder Rights. No Participant will be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any shares of Common
Stock subject to a Stock Award unless and until (i) such Participant has
satisfied all requirements for exercise of, or the issuance of shares of Common
Stock under, the Stock Award pursuant to its terms, and (ii) the issuance of the
Common Stock subject to the Stock Award has been entered into the books and
records of the Company.
(d)    No Employment or Other Service Rights. Nothing in the Restated Plan, any
Award Agreement or any other instrument executed thereunder or in connection
with any Award granted pursuant thereto will confer upon any Participant any
right to continue to serve the Company or an Affiliate in the capacity in effect
at the time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or
(iii) the service of a Director pursuant to the bylaws of the Company or an
Affiliate, and any applicable


 



--------------------------------------------------------------------------------




provisions of the corporate law of the state or foreign jurisdiction in which
the Company or the Affiliate is domiciled or incorporated, as the case may be.
(e)    Change in Time Commitment. In the event a Participant’s regular level of
time commitment in the performance of his or her services for the Company and
any Affiliates is reduced (for example, and without limitation, if the
Participant is an Employee of the Company and the Employee has a change in
status from a full-time Employee to a part-time Employee or takes an extended
leave of absence) after the date of grant of any Award to the Participant, the
Board has the right in its sole discretion to (x) make a corresponding reduction
in the number of shares or cash amount subject to any portion of such Award that
is scheduled to vest or become payable after the date of such change in time
commitment, and (y) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.
(f)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Optionholder during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars (U.S. $100,000) (or such other
limit established in the Code) or otherwise does not comply with the rules
governing Incentive Stock Options, the Options or portions thereof that exceed
such limit (according to the order in which they were granted) or otherwise do
not comply with such rules will be treated as Nonstatutory Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).
(g)    Investment Assurances. The Company may require a Participant, as a
condition of exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that such
Participant is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of exercising the Stock Award; and (ii) to
give written assurances satisfactory to the Company stating that the Participant
is acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, will be inoperative if (A) the issuance of the shares upon
the exercise or acquisition of Common Stock under the Stock Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Restated Plan as such counsel deems necessary or appropriate in order
to comply with applicable securities laws, including, but not limited to,
legends restricting the transfer of the Common Stock.
(h)    Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii) withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Stock Award; provided, however, that (A) no shares of Common Stock are withheld
with a Fair Market Value exceeding the maximum amount of tax that may be
required to be withheld by law (or such other amount as may be permitted while
still avoiding classification of the Stock Award as a liability for financial
accounting purposes), and (B) with respect to an


 



--------------------------------------------------------------------------------




Award held by any Participant who is subject to the filing requirements of
Section 16 of the Exchange Act, any such share withholding must be specifically
approved by the Committee as the applicable method that must be used to satisfy
the tax withholding obligation or such share withholding procedure must
otherwise satisfy the requirements for an exempt transaction under Section 16(b)
of the Exchange Act); (iii) withholding cash from an Award settled in cash; (iv)
withholding payment from any amounts otherwise payable to the Participant; (v)
by means of a “cashless exercise” pursuant to a program developed under
Regulation T as promulgated by the Federal Reserve Board, or (vi) by such other
method as may be set forth in the Award Agreement.
(i)    Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j)    Deferrals. To the extent permitted by applicable law, the Board, in its
sole discretion, may determine that the delivery of Common Stock or the payment
of cash, upon the exercise, vesting or settlement of all or a portion of any
Stock Award may be deferred and may establish programs and procedures for
deferral elections to be made by Participants. It is intended that deferrals by
Participants will be made in accordance with Section 409A of the Code.
Consistent with Section 409A of the Code, the Board may provide for
distributions while a Participant is still an employee or otherwise providing
services to the Company. The Board is authorized to make deferrals of Stock
Awards and determine when, and in what annual percentages, Participants may
receive payments, including lump sum payments, following the Participant’s
termination of Continuous Service, and implement such other terms and conditions
consistent with the provisions of the Restated Plan and in accordance with
applicable law.
(k)    Compliance with Section 409A of the Code. Unless otherwise expressly
provided for in an Award Agreement, the Restated Plan and Award Agreements will
be interpreted to the greatest extent possible in a manner that makes the
Restated Plan and the Awards granted hereunder exempt from Section 409A of the
Code, and, to the extent not so exempt, in compliance with Section 409A of the
Code. If the Board determines that any Award granted hereunder is not exempt
from and is therefore subject to Section 409A of the Code, the Award Agreement
evidencing such Award will incorporate the terms and conditions necessary to
avoid the consequences specified in Section 409A(a)(1) of the Code, and to the
extent an Award Agreement is silent on terms necessary for compliance, such
terms are hereby incorporated by reference into the Award Agreement.
Notwithstanding anything to the contrary in this Restated Plan (and unless the
Award Agreement specifically provides otherwise), if the shares of Common Stock
are publicly traded, and if a Participant holding an Award that constitutes
“deferred compensation” under Section 409A of the Code is a “specified employee”
for purposes of Section 409A of the Code, no distribution or payment of any
amount that is due because of a “separation from service” (as defined in Section
409A of the Code without regard to alternative definitions thereunder) will be
issued or paid before the date that is six months following the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code
without regard to alternative definitions thereunder) or, if earlier, the date
of the Participant’s death, unless such distribution or payment can be made in a
manner that complies with Section 409A of the Code, and any amounts so deferred
will be paid in a lump sum on the day after such six month period elapses, with
the balance paid thereafter on the original schedule.
(l)    Clawback/Recovery. All Awards granted under the Restated Plan will be
subject to recoupment in accordance with any clawback policy that the Company is
required or elects to adopt pursuant to the listing standards of any national
securities exchange or association on which the Company’s securities are listed
or as is otherwise required by the U.S. Dodd-Frank Wall Street Reform and
Consumer Protection


 



--------------------------------------------------------------------------------




Act or other applicable law or otherwise. In addition, the Board may impose such
other clawback, recovery or recoupment provisions in an Award Agreement as the
Board determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of an event constituting Cause. No
recovery of compensation under such a clawback policy will be an event giving
rise to a right to resign for “good reason” or “constructive termination” (or
similar term) under any agreement with the Company.
9.    ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.
(a)    Capitalization Adjustments. In the event of a Capitalization Adjustment,
the Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Restated Plan pursuant to
Section 3(a), (ii) the class(es) and maximum number of securities that may be
issued pursuant to the exercise of Incentive Stock Options pursuant to
Section 3(c), (iii) the class(es) and maximum number of securities that may be
awarded to any person pursuant to Section 3(d), and (iv) the class(es) and
number of securities and price per share of stock subject to outstanding Stock
Awards. The Board will make such adjustments, and its determination will be
final, binding and conclusive.
(b)    Dissolution. Except as otherwise provided in the Stock Award Agreement,
in the event of a Dissolution of the Company, all outstanding Stock Awards
(other than Stock Awards consisting of vested and outstanding shares of Common
Stock not subject to a forfeiture condition or not subject to the Company’s
right of repurchase) will terminate immediately prior to the completion of such
Dissolution, and the shares of Common Stock subject to the Company’s repurchase
rights or subject to a forfeiture condition may be repurchased or reacquired by
the Company notwithstanding the fact that the holder of such Stock Award is
providing Continuous Service, provided, however, that the Board may, in its sole
discretion, cause some or all Stock Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Stock
Awards have not previously expired or terminated) before the Dissolution is
completed but contingent on its completion.
(c)    Transactions. The following provisions will apply to Stock Awards in the
event of a Transaction unless otherwise provided in the Stock Award Agreement or
any other written agreement between the Company or any Affiliate and the
Participant or unless otherwise expressly provided by the Board at the time of
grant of a Stock Award. In the event of a Transaction, then, notwithstanding any
other provision of the Restated Plan, the Board may take one or more of the
following actions with respect to Stock Awards, contingent upon the closing or
completion of the Transaction:
(i)    arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Transaction);
(ii)    arrange for the assignment of any reacquisition or repurchase rights
held by the Company in respect of Common Stock issued pursuant to the Stock
Award to the surviving corporation or acquiring corporation (or the surviving or
acquiring corporation’s parent company);
(iii)    accelerate the vesting, in whole or in part, of the Stock Award (and,
if applicable, the time at which the Stock Award may be exercised) to a date
prior to the effective time of such Transaction as the Board determines (or, if
the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Transaction), with such Stock Award
terminating if not exercised (if applicable)


 



--------------------------------------------------------------------------------




at or prior to the effective time of the Transaction; provided, however, that
the Board may require Participants to complete and deliver to the Company a
notice of exercise before the effective date of a Transaction, which exercise is
contingent upon the effectiveness of such Transaction;
(iv)    arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;
(v)    cancel or arrange for the cancellation of the Stock Award, to the extent
not vested or not exercised prior to the effective time of the Transaction, in
exchange for such cash consideration or no consideration, as the Board, in its
sole discretion, may consider appropriate; and
(vi)    make a payment, in such form as may be determined by the Board equal to
the excess, if any, of (A) the per share amount (or value of property per share)
payable to holders of Common Stock in connection with the Transaction, over (B)
the per share exercise price under the applicable Stock Award, multiplied by the
number of shares subject to the Stock Award. For clarity, this payment may be
zero ($0) if the amount per share (or value of property per share) payable to
the holders of the Common Stock is equal to or less than the exercise price of
the Stock Award. In addition, any escrow, holdback, earnout or similar
provisions in the definitive agreement for the Transaction may apply to such
payment to the holder of the Stock Award to the same extent and in the same
manner as such provisions apply to the holders of Common Stock. The Board need
not take the same action or actions with respect to all Stock Awards or portions
thereof or with respect to all Participants. The Board may take different
actions with respect to the vested and unvested portions of a Stock Award.
(d)    Change in Control. A Stock Award may be subject to additional
acceleration of vesting and exercisability upon or after a Change in Control as
may be provided in the Stock Award Agreement for such Stock Award, as may be
provided in any other written agreement between the Company or any Affiliate and
the Participant, or as may be determined by the Board or Committee, but in the
absence of such provision, no such acceleration will occur.
10.    PLAN TERM; EARLIER TERMINATION OR SUSPENSION OF THE RESTATED PLAN.
The Board may suspend or terminate the Restated Plan at any time. No Incentive
Stock Option may be granted after the tenth (10th) anniversary of the earlier of
(i) the date the Restated Plan is adopted by the Board or (ii) the date the
Restated Plan is approved by the stockholders of the Company. No Awards may be
granted under the Restated Plan while the Restated Plan is suspended or after it
is terminated.
11.    EFFECTIVE DATE OF THE AMENDMENT AND RESTATEMENT.
The Restated Plan will become effective on the Restatement Date; provided,
however, that no Award may be granted under the Restated Plan prior to the
Restatement Date. In addition, no Stock Award granted under the Restated Plan
will be exercised (or, in the case of a Restricted Stock Award, Restricted Stock
Unit Award, Performance Stock Award, or Other Stock Award, no Stock Award will
be granted) and no Performance Cash Award granted under the Restated Plan will
be settled unless and until the Restated Plan has been approved by the
stockholders of the Company, which approval will be within 12 months after the
date the Restated Plan is adopted by the Board.


 



--------------------------------------------------------------------------------




12.    CHOICE OF LAW.
The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Restated Plan, without regard
to that state’s conflict of laws rules.
13.    DEFINITIONS. As used in the Restated Plan, the following definitions will
apply to the capitalized terms indicated below:
(a)    “Affiliate” means, at the time of determination, any “parent” or
“majority-owned subsidiary” of the Company, as such terms are defined in
Rule 405. The Board will have the authority to determine the time or times at
which “parent” or “majority-owned subsidiary” status is determined within the
foregoing definition.
(b)    “Award” means a Stock Award or a Performance Cash Award.
(c)    “Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Capital Stock” means each and every class of common stock of the
Company, regardless of the number of votes per share.
(f)    “Capitalization Adjustment” means any change that is made in, or other
events that occur with respect to, the Common Stock subject to the Restated Plan
or subject to any Stock Award after the Effective Date without the receipt of
consideration by the Company through merger, consolidation, reorganization,
recapitalization, reincorporation, stock dividend, dividend in property other
than cash, large nonrecurring cash dividend, stock split, reverse stock split,
liquidating dividend, combination of shares, exchange of shares, change in
corporate structure, or any similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(a)    “Cause” will have the meaning ascribed to such term in any written
agreement between the Participant and the Company defining such term and, in the
absence of such agreement, such term means, with respect to a Participant, the
occurrence of any of the following events: (i) such Participant’s commission of
any felony or any crime involving fraud, dishonesty or moral turpitude under the
laws of the United States, any state thereof, or any applicable foreign
jurisdiction; (ii) such Participant’s attempted commission of, or participation
in, a fraud or act of dishonesty against the Company or any Affiliate;
(iii) such Participant’s intentional, material violation of any contract or
agreement between the Participant and the Company or an Affiliate or of any
statutory duty owed to the Company or an Affiliate; (iv) such Participant’s
unauthorized use or disclosure of the Company’s or an Affiliate’s confidential
information or trade secrets; or (v) such Participant’s gross misconduct or
gross negligence. The determination that a termination of the Participant’s
Continuous Service is either for Cause or without Cause will be made by the
Company, in its sole discretion. Any determination by the Company that the
Continuous Service of a Participant was terminated with or without Cause for the
purposes of outstanding Awards held by such Participant will have no effect upon
any determination of the rights or obligations of the Company or such
Participant for any other purpose.


 



--------------------------------------------------------------------------------




(b)    “Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)    any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, (C) on account of the acquisition of securities of the
Company by any individual who is, on the Restatement Date, either an executive
officer or a Director (either, an “IPO Investor”) and/or any entity in which an
IPO Investor has a direct or indirect interest (whether in the form of voting
rights or participation in profits or capital contributions) of more than 50%
(collectively with an IPO Investor, the “IPO Entities”) or on account of the IPO
Entities continuing to hold shares that come to represent more than 50% of the
combined voting power of the Company’s then outstanding securities as a result
of the conversion of any class of the Company’s securities into another class of
the Company’s securities having a different number of votes per share pursuant
to the conversion provisions set forth in the Company’s Amended and Restated
Certificate of Incorporation, or (D) solely because the level of Ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of the
conversion or another stockholder’s voting securities or a repurchase or other
acquisition of voting securities by the Company reducing the number of shares
outstanding, provided that if a Change in Control would occur (but for the
operation of this sentence) as a result of the acquisition of voting securities
by the Company, and after such share acquisition, the Subject Person becomes the
Owner of any additional voting securities that, assuming the repurchase or other
acquisition had not occurred, increases the percentage of the then outstanding
voting securities Owned by the Subject Person over the designated percentage
threshold, then a Change in Control will be deemed to occur;
(ii)    there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction; provided, however, that a merger, consolidation or similar
transaction will not constitute a Change in Control under this prong of the
definition if the outstanding voting securities representing more than 50% of
the combined voting power of the surviving Entity or its parent are owned by the
IPO Entities;
(iii)    there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its Subsidiaries to an Entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are Owned by
stockholders of the Company in substantially the same proportions as their
Ownership of the outstanding voting securities of the Company immediately prior
to such sale, lease, license or other disposition; provided, however, that a
sale, lease, exclusive license or other disposition of all or substantially all
of the consolidated assets of the Company and its Subsidiaries will not
constitute a Change in Control


 



--------------------------------------------------------------------------------




under this prong of the definition if the outstanding voting securities
representing more than 50% of the combined voting power of the acquiring Entity
or its parent are owned by the IPO Entities; or
(iv)    individuals who, on the date the Restated Plan is adopted by the Board,
are members of the Board (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the members of the Board; provided, however,
that if the appointment or election (or nomination for election) of any new
Board member was approved or recommended by a majority vote of the members of
the Incumbent Board then still in office, such new member shall, for purposes of
this Plan, be considered as a member of the Incumbent Board.
Notwithstanding the foregoing definition or any other provision of this Restated
Plan, (A) the term Change in Control will not include a sale of assets, merger
or other transaction effected exclusively for the purpose of changing the
domicile of the Company, and (B) the definition of Change in Control (or any
analogous term) in an individual written agreement between the Company or any
Affiliate and the Participant will supersede the foregoing definition with
respect to Stock Awards subject to such agreement; provided, however, that if no
definition of Change in Control or any analogous term is set forth in such an
individual written agreement, the foregoing definition will apply. To the extent
required for compliance with Section 409A of the Code, in no event will a Change
in Control be deemed to have occurred if such transaction is not also a “change
in the ownership or effective control of” the Company or “a change in the
ownership of a substantial portion of the assets of” the Company as determined
under Treasury Regulations Section 1.409A-3(i)(5) (without regard to any
alternative definition thereunder). The Board may, in its sole discretion and
without a Participant’s consent, amend the definition of “Change in Control” to
conform to the definition of “Change in Control” under Section 409A of the Code,
and the regulations thereunder.
(c)    “Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(d)    “Committee” means a committee of one or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(e)     “Common Stock” means the Class A Common Stock of the Company.
(f)    “Company” means MongoDB, Inc., a Delaware corporation.
(g)    “Consultant” means any person, including an advisor, who is (i) engaged
by the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Restated Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under the
Restated Plan only if a Form S-8 Registration Statement under the Securities Act
is available to register either the offer or the sale of the Company’s
securities to such person.
(h)    “Continuous Service” means that the Participant’s service with the
Company or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. A change in the capacity in which the Participant
renders service to the Company or an Affiliate as an Employee, Director or
Consultant or a change in the Entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant’s service with the Company or an Affiliate, will not terminate a
Participant’s Continuous Service; provided, however, that if the Entity for
which a Participant is rendering services ceases to qualify as an Affiliate, as
determined by the Board in its sole discretion, such Participant’s Continuous


 



--------------------------------------------------------------------------------




Service will be considered to have terminated on the date such Entity ceases to
qualify as an Affiliate. For example, a change in status from an Employee of the
Company to a Consultant of an Affiliate or to a Director will not constitute an
interruption of Continuous Service. To the extent permitted by law, the Board or
the chief executive officer of the Company, in that party’s sole discretion, may
determine whether Continuous Service will be considered interrupted in the case
of (i) any leave of absence approved by the Board or chief executive officer,
including sick leave, military leave or any other personal leave, or (ii)
transfers between the Company, an Affiliate, or their successors.
Notwithstanding the foregoing, a leave of absence will be treated as Continuous
Service for purposes of vesting in an Award only to such extent as may be
provided in the Company’s leave of absence policy, in the written terms of any
leave of absence agreement or policy applicable to the Participant, or as
otherwise required by law.
(i)    “Corporate Transaction” means the consummation, in a single transaction
or in a series of related transactions, of any one or more of the following
events:
(i)    a sale or other disposition of all or substantially all, as determined by
the Board in its sole discretion, of the consolidated assets of the Company and
its Subsidiaries;
(ii)    a sale or other disposition of more than fifty percent (50%) of the
outstanding securities of the Company;
(iii)    a merger, consolidation or similar transaction following which the
Company is not the surviving corporation; or
(iv)    a merger, consolidation or similar transaction following which the
Company is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
If required for compliance with Section 409A of the Code, in no event will a
Corporate Transaction be deemed to have occurred if such transaction is not also
a “change in the ownership or effective control of” the Company or “a change in
the ownership of a substantial portion of the assets of” the Company as
determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard to
any alternative definition thereunder).
(j)    “Covered Employee” will have the meaning provided in Section 162(m)(3) of
the Code.
(k)     “Director” means a member of the Board.
(l)    “Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(m)    “Dissolution” means when the Company, after having executed a certificate
of dissolution with the State of Delaware, has completely wound up its affairs.
Conversion of the Company into a Limited Liability Company (or other
pass-through entity) will not be considered a “Dissolution” for purposes of the
Restated Plan.


 



--------------------------------------------------------------------------------




(n)    “Effective Date” means the effective date of the Original Plan, which is
December 7, 2016.
(o)    “Employee” means any person employed by the Company or an Affiliate.
However, service solely as a Director, or payment of a fee for such services,
will not cause a Director to be considered an “Employee” for purposes of the
Restated Plan.
(p)    “Entity” means a corporation, partnership, limited liability company or
other entity.
(q)    “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
(r)    “Exchange Act Person” means any natural person, Entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Exchange Act), except that
“Exchange Act Person” will not include (i) the Company or any Subsidiary of the
Company, (ii) any employee benefit plan of the Company or any Subsidiary of the
Company or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any Subsidiary of the Company, (iii) an
underwriter temporarily holding securities pursuant to a registered public
offering of such securities, (iv) an Entity Owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
Ownership of stock of the Company; or (v) any natural person, Entity or “group”
(within the meaning of Section 13(d) or 14(d) of the Exchange Act) that, as of
the Effective Date, is the Owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then outstanding securities.
(s)    “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or traded
on any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii)    Unless otherwise provided by the Board, if there is no closing sales
price for the Common Stock on the date of determination, then the Fair Market
Value will be the closing selling price on the last preceding date for which
such quotation exists.
(iii)    In the absence of such markets for the Common Stock, the Fair Market
Value will be determined by the Board in good faith and in a manner that
complies with Sections 409A and 422 of the Code.
(t)    “Incentive Stock Option” means an option granted pursuant to Section 5 of
the Restated Plan that is intended to be, and that qualifies as, an “incentive
stock option” within the meaning of Section 422 of the Code.
(u)    “Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged


 



--------------------------------------------------------------------------------




in a business relationship for which disclosure would be required pursuant to
Item 404(b) of Regulation S-K; or (ii) is otherwise considered a “non-employee
director” for purposes of Rule 16b-3 of the Exchange Act.
(v)    “Nonstatutory Stock Option” means any option granted pursuant to Section
5 of the Restated Plan that does not qualify as an Incentive Stock Option.
(w)    “Officer” means a person who is an officer of the Company within the
meaning of Section 16 of the Exchange Act.
(x)    “Option” means an Incentive Stock Option or a Nonstatutory Stock Option
to purchase shares of Common Stock granted pursuant to the Restated Plan.
(y)    “Option Agreement” means a written agreement between the Company and an
Optionholder evidencing the terms and conditions of an Option grant. Each Option
Agreement will be subject to the terms and conditions of the Restated Plan.
(z)    “Optionholder” means a person to whom an Option is granted pursuant to
the Restated Plan or, if applicable, such other person who holds an outstanding
Option.
(aa)    “Original Plan” means the 2016 MongoDB, Inc. Equity Incentive Plan, as
originally adopted on the Effective Date.
(bb)     “Other Stock Award” means an award based in whole or in part by
reference to the Common Stock which is granted pursuant to the terms and
conditions of Section 6(c).
(cc)    “Other Stock Award Agreement” means a written agreement between the
Company and a holder of an Other Stock Award evidencing the terms and conditions
of an Other Stock Award grant. Each Other Stock Award Agreement will be subject
to the terms and conditions of the Restated Plan.
(dd)    “Outside Director” means a Director who either (i) is not a current
employee of the Company or an “affiliated corporation” (within the meaning of
U.S. Treasury Regulations promulgated under Section 162(m) of the Code), is not
a former employee of the Company or an “affiliated corporation” who receives
compensation for prior services (other than benefits under a tax-qualified
retirement plan) during the taxable year, has not been an officer of the Company
or an “affiliated corporation,” and does not receive remuneration from the
Company or an “affiliated corporation,” either directly or indirectly, in any
capacity other than as a Director, or (ii) is otherwise considered an “outside
director” for purposes of Section 162(m) of the Code.
(ee)    “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ff)    “Participant” means a person to whom a Stock Award is granted pursuant
to the Restated Plan or, if applicable, such other person who holds an
outstanding Stock Award.
(gg)    “Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).


 



--------------------------------------------------------------------------------




(hh)    “Performance Criteria” means the one or more criteria that the Board or
Committee (as applicable) will select for purposes of establishing the
Performance Goals for a Performance Period. The Performance Criteria that will
be used to establish such Performance Goals may be based on any one of, or
combination of, the following as determined by the Board or Committee: (1)
earnings (including earnings per share and net earnings); (2) earnings before
interest, taxes and depreciation; (3) earnings before interest, taxes,
depreciation and amortization; (4) earnings before interest, taxes,
depreciation, amortization and legal settlements; (5) earnings before interest,
taxes, depreciation, amortization, legal settlements and other income (expense);
(6) earnings before interest, taxes, depreciation, amortization, legal
settlements, other income (expense) and stock-based compensation; (7) earnings
before interest, taxes, depreciation, amortization, legal settlements, other
income (expense), stock-based compensation and changes in deferred revenue; (8)
total stockholder return; (9) return on equity or average stockholder’s equity;
(10) return on assets, investment, or capital employed; (11) stock price; (12)
margin (including gross margin); (13) income (before or after taxes); (14)
operating income; (15) operating income after taxes; (16) pre-tax profit; (17)
operating cash flow; (18) sales or revenue targets; (19) increases in revenues
or product revenues; (20) expenses and cost reduction goals; (21) improvement in
or attainment of working capital levels; (22) economic value added (or an
equivalent metric); (23) market share; (24) cash flow; (25) cash flow per share;
(26) share price performance; (27) debt reduction; (28) implementation or
completion of projects or processes; (29) stockholders’ equity; (30) capital
expenditures; (31) debt levels; (32) operating profit or net operating profit;
(33) workforce diversity; (34) growth of net income or operating income; (35)
billings; (36) bookings; (37) employee retention; (38) strategic partnerships or
transactions (including in-licensing and out-licensing of intellectual property;
and (39) to the extent that an Award is not intended to comply with Section
162(m) of the Code, other measures of performance selected by the Board or
Committee.
(ii)    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Board or Committee (as applicable) for the Performance
Period based upon the Performance Criteria. Performance Goals may be based on a
Company-wide basis, with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. Unless specified otherwise by the Board or Committee (as
applicable) (i) in the Award Agreement at the time the Award is granted or (ii)
in such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Board or Committee will appropriately
make adjustments in the method of calculating the attainment of Performance
Goals for a Performance Period as follows: (1) to exclude restructuring and/or
other nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude
the effects of changes to generally accepted accounting principles; (4) to
exclude the effects of items that are “unusual” in nature or occur
“infrequently” as determined under generally accepted accounting principles; (5)
to exclude the dilutive effects of acquisitions or joint ventures; (6) to assume
that any business divested by the Company achieved performance objectives at
targeted levels during the balance of a Performance Period following such
divestiture; (7) to exclude the effect of any change in the outstanding shares
of common stock of the Company by reason of any stock dividend or split, stock
repurchase, reorganization, recapitalization, merger, consolidation, spin-off,
combination or exchange of shares or other similar corporate change, or any
distributions to common stockholders other than regular cash dividends; (8) to
exclude the effects of stock based compensation and the award of bonuses under
the Company’s bonus plans; (9) to exclude costs incurred in connection with
potential acquisitions or divestitures that are required to be expensed under
generally accepted accounting principles; and (10) to exclude the goodwill and
intangible asset impairment charges that are required to be recorded under
generally accepted accounting principles. In addition, the Board or Committee
(as applicable) retains the discretion to reduce or eliminate the compensation
or economic benefit due upon attainment of Performance Goals and to define the
manner of calculating the Performance Criteria it selects to use for such
Performance Period. Partial achievement of the specified criteria may result in
the


 



--------------------------------------------------------------------------------




payment or vesting corresponding to the degree of achievement as specified in
the Stock Award Agreement or the written terms of a Performance Cash Award.
(jj)    “Performance Period” means the period of time selected by the Board or
Committee (as applicable) over which the attainment of one or more Performance
Goals will be measured for the purpose of determining a Participant’s right to
and the payment of a Stock Award or a Performance Cash Award. Performance
Periods may be of varying and overlapping duration, at the sole discretion of
the Board or Committee (as applicable).
(kk)    “Performance Stock Award” means a Stock Award granted under the terms
and conditions of Section 6(c)(i).
(ll)     “Restated Plan” means this Amended and Restated MongoDB, Inc. 2016
Equity Incentive Plan, which amends and restates the Original Plan.
(mm)     “Restatement Date” means the date of the underwriting agreement between
the Company and the underwriter(s) managing the initial public offering of the
Common Stock, pursuant to which the Common Stock is priced for the initial
public offering.
(nn)     “Restricted Stock Award” means an award of shares of Common Stock which
is granted pursuant to the terms and conditions of Section 6(a).
(oo)     “Restricted Stock Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Restated Plan.
(pp)    “Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(qq)    “Restricted Stock Unit Award Agreement” means a written agreement
between the Company and a holder of a Restricted Stock Unit Award evidencing the
terms and conditions of a Restricted Stock Unit Award grant. Each Restricted
Stock Unit Award Agreement will be subject to the terms and conditions of the
Restated Plan.
(rr)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(ss)    “Rule 405” means Rule 405 promulgated under the Securities Act.
(tt)    “Securities Act” means the Securities Act of 1933, as amended.
(uu)    “Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(vv)    “Stock Appreciation Right Agreement” means a written agreement between
the Company and a holder of a Stock Appreciation Right evidencing the terms and
conditions of a Stock Appreciation Right grant. Each Stock Appreciation Right
Agreement will be subject to the terms and conditions of the Restated Plan.


 



--------------------------------------------------------------------------------




(ww)    “Stock Award” means any right to receive Common Stock granted under the
Restated Plan, including an Incentive Stock Option, a Nonstatutory Stock Option,
a Restricted Stock Award, a Restricted Stock Unit Award, a Stock Appreciation
Right, a Performance Stock Award, or any Other Stock Award.
(xx)    “Stock Award Agreement” means a written agreement between the Company
and a Participant evidencing the terms and conditions of a Stock Award grant.
Each Stock Award Agreement will be subject to the terms and conditions of the
Restated Plan.
(yy)    “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%) .
(zz)    “Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Affiliate.
(aaa)    “Transaction” means a Corporate Transaction or a Change in Control.






 

